*933“A party should be afforded a reasonable opportunity to conduct discovery prior to the determination of a motion for summary judgment” (Amico v Melville Volunteer Fire Co., Inc., 39 AD3d 784, 785 [2007]). Here, the plaintiff moved for summary judgment on the issue of liability shortly after joinder of issue, before the defendants had an adequate opportunity to conduct discovery. Under the circumstances, the Supreme Court providently exercised its discretion in denying the plaintiffs motion without prejudice to renewal (see Video Voice, Inc. v Local T.V., Inc., 114 AD3d 935 [2014]; Bank of Am., N.A. v Hillside Cycles, Inc., 89 AD3d 653 [2011]; Bond v DeMasco, 84 AD3d 1292 [2011]).
Eng, EJ., Skelos, Dillon and Duffy, JJ., concur.